Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Soliciting Material Under Rule 14a-12 o Confidential, For Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement o Definitive Additional Materials Rome Bancorp, Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. oFee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: o Fee paid previously with preliminary materials: o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. 1) Amount previously paid: 2) Form, Schedule or Registration Statement No. : 3) Filing Party: 4) Date Filed: April 1, 2010 Dear Shareholder: You are cordially invited to attend the 2010 Annual Meeting of Shareholders of Rome Bancorp, Inc., (Rome Bancorp) the holding company for The Rome Savings Bank (Rome Savings), which will be held on Wednesday, May 5, 2010 at 5:30 p.m., local time, at the main office of Rome Savings at 100 W. Dominick Street, Rome, New York, 13440-5810 (the Annual Meeting). The attached Notice of Annual Meeting and Proxy Statement describe the formal business that we will transact at the Annual Meeting. In addition to the formal items of business, management will report on the operations and activities of Rome Bancorp and Rome Savings and you will have an opportunity to ask questions. The Board of Directors of Rome Bancorp (Board of Directors or Board) has determined that an affirmative vote on each matter to be considered at the Annual Meeting is in the best interest of Rome Bancorp and its shareholders and unanimously recommends a vote FOR each of these matters. Please complete, sign and return the enclosed proxy card promptly, whether or not you plan to attend the Annual Meeting. Your vote is important regardless of the number of shares you own. Voting by proxy will not prevent you from voting in person at the Annual Meeting, but will assure that your vote is counted if you cannot attend. On behalf of the Board of Directors and the employees of Rome Bancorp, we thank you for your continued support and look forward to seeing you at the Annual Meeting. Sincerely yours, /s/ Charles M. Sprock Charles M. Sprock Chairman , President and Chief Executive Officer ROME BANCORP, INC. 100 W. DOMINICK STREET ROME, NEW YORK 13440-5810 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS Date: Wednesday, May 5, 2010 Time: 5:30 p.m., local time Place: The Rome Savings Bank 100 W. Dominick Street Rome, New York 13440-5810 At our 2010 Annual Meeting, we will ask you to: 1. Elect three candidates to serve as director for a three-year term to expire at the 2013 Annual Meeting; 2. Ratify the appointment of Crowe Horwath LLP as our independent registered public accounting firm for the fiscal year ending December 31, 2010; and 3. Transact any other business as may properly come before the Annual Meeting or at any adjournment or postponement thereof. You may vote at the Annual Meeting if you were a shareholder of Rome Bancorp at the close of business on March 12, 2010, the record date. By Order of the Board of Directors, /s/ Crystal M. Seymore Crystal M. Seymore Corporate Secretary Rome, New York April 1, 2010 You are cordially invited to attend the Annual Meeting. It is important that your shares be represented regardless of the number of shares you own. The Board of Directors urges you to sign, date and mark the enclosed proxy card promptly and return it in the enclosed envelope. Returning the proxy card will not prevent you from voting in person if you attend the Annual Meeting. GENERAL INFORMATION Why We Sent You This Proxy Statement We have sent you this Proxy Statement and the enclosed proxy card because the Board of Directors is soliciting your proxy to vote at the Annual Meeting. This Proxy Statement summarizes the information you will need to know to cast an informed vote at the Annual Meeting. You do not need to attend the Annual Meeting to vote your shares. You may simply complete, sign and return the enclosed proxy card and your votes will be cast for you at the Annual Meeting.
